MEMORANDUM OPINION
                                       No. 04-11-00913-CR

                                          Kirsten AUNE,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR6378W
                          Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 4, 2012

DISMISSED

           On October 11, 2011, appellant Kirsten Aune was placed on deferred adjudication

community supervision for a period of two years. On November 17, 2011, the State filed a

motion to revoke appellant’s deferred adjudication community supervision. On December 13,

2011, the trial court entered an order continuing appellant on deferred adjudication community

supervision, but modifying the conditions of appellant’s community supervision by ordering

appellant to enter a residential treatment program. Appellant filed a notice of appeal seeking to
                                                                                    04-11-00913-CR


appeal the trial court’s order modifying the conditions of her community supervision.

Recognizing that this court does not have jurisdiction to consider an appeal from an order

altering or modifying the conditions of community supervision, on January 12, 2012, we ordered

appellant to show cause why this appeal should not be dismissed for want of jurisdiction. See

Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977) (holding there is no constitutional or

statutory authority permitting appeals from orders altering or modifying conditions of probation);

Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.) (holding appeals

from modification of terms of deferred adjudication, like appeals from modification of probation,

are not authorized).

       After appellant’s original counsel was permitted to withdraw and two extensions were

granted, appellant’s counsel filed a response to our show cause order stating that he could find no

viable basis in law to support a claim that this court has jurisdiction over this appeal.

Accordingly, we dismiss the appeal for want of jurisdiction. See id.


                                                     PER CURIAM

Do Not Publish




                                               -2-